Exhibit DRAFT 10/7/09 ASSET PURCHASE AGREEMENT by and between INTERNET MEDIA SERVICES, INC., as Buyer, and LESTER LEVIN INC., as Seller Dated October 8, 2009 ARTICLE I. DEFINITIONS 1 1.1 Definitions 1 ARTICLE II. PURCHASE AND SALE 4 2.1 Purchase and Sale 5 2.2 Excluded Assets 5 2.3 Assumed Liabilities 5 2.4 Closing 5 ARTICLE III. CONSIDERATION 7 3.1 Purchase Price 7 3.2 Legend on IMS Common Certificate 7 3.3 Allocation of Purchase Price 7 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER 7 4.1 Organization, Qualification and Authority 8 4.2 No Violations 8 4.3 Real Property 8 4.4 Personal Property 8 4.5 Contracts 8 4.6 Litigation 8 4.7 Intellectual Property 9 4.8 Insurance 9 4.9 Environmental Laws 9 4.10 Tax Returns; Taxes 11 4.11 Affiliate Interests 12 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER 12 5.1 Organization, Qualification and Authority 12 5.2 No Violations 12 5.3 Broker’s or Finder’s Fee 13 5.4 Working Capital 13 5.5 IMS Common Stock 13 5.6 Capitalization 13 5.7 Contracts and other Commitments 14 -2- 5.8 Registration Rights 14 5.9 Litigation 14 5.10 Absence of Borrowed Indebtedness and Assets; Unclosed Liabilities 14 5.11 Material Liabilities 14 5.12 Environmental Laws 14 5.13 Tax Returns; Taxes 15 5.14 Disclosure 15 ARTICLE VI. CERTAIN COVENANTS 15 6.1 Further Assurances 15 6.2 Board of Directors 15 6.3 Working Capital 15 6.4 Registration of Shares 16 6.5 Certain Employee Matters 16 6.6 Extension of Health and Dental Insurance 16 6.7 Non-Competition, Non-Disclosure, Non-Solictation 16 6.8 Corporate Existence 18 6.9 Certain Negative Covenants; Misc. 18 6.10 D&O Insurance 19 ARTICLE VII. INDEMNIFICATION 19 7.1 Indemnification 19 7.2 Indemnification Procedures – Third Party Claims 20 7.3 Indemnification Procedures – Other Claims, Indemnification Generally21 ARTICLE VIII. MISCELLANEOUS 22 8.1 Publicity 22 8.2 Entire Agreement 22 8.3 Notices 22 8.4 Non-Assignable Assets 23 8.5 Waivers and Amendments 23 8.6 Survival 23 8.7 Counterparts 23 8.8 Governing Law; Severability 23 8.9 Assignment 24 8.10 Negotiated Agreement 24 8.11 Expenses; Taxes 24 8.12 Third Party Beneficiary 24 8.13 Headings 24 -3- EXHIBITS ExhibitA Copyrights and Trademarks Exhibit B Form of Assignment of Domain Name Exhibit C Form Bill of Sale Exhibit D Form Registration Rights Agreement Exhibit E Form Voting Agreement Exhibit F Form Stock Pledge and Escrow Agreement Exhibit G Form Lock-Up Agreement Exhibit H Assignment and Assumption Agreement SCHEDULES Schedule 2.1(a) Equipment Schedule 2.1(b) Inventory Schedule 2.1(c) Contracts Schedule 2.1(e) Proprietary Rights Schedule 2.1 (f) Trade Accounts Receivable Schedule 2.1(h) Cash and Cash Equivalents Schedule2.2 Excluded Assets Schedule2.3 Assumed Liabilities Schedule 2.4(a)(v) Closing Balance Sheet Schedule3.3 Purchase Price Allocation Schedule4.1 Shareholders of Seller Schedule 4.2 Consent Schedule4.6 Litigation Schedule4.7 Intellectual Property Schedule 4.8 Insurance Schedule 4.11 Affiliate Interests Schedule 5.6 IMS Stockholders -4- ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT (“Agreement”) dated October 8, 2009 (the “Effective Date”), by and among Internet Media Services, Inc., a Delaware corporation (“Buyer”), and Lester Levin Inc., a New York corporation (“Seller”). R E C I T A L S: WHEREAS, Seller markets and sells legal supplies, legal forms and legal documents through the Internet Web site named LegalStore.com (the “Business”); WHEREAS, Seller wishes to sell the certain assets of the LegalStore.com to the Buyer, and Buyer is willing to acquire certain assets of the LegalStore.com; NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound hereby, agree as follows: Article I.Definitions 1.1Definitions.For purposes of this Agreement, the following terms shall have the respective meanings set forth below: “Affiliate” of any specified Person means (i)any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person and (ii)any 5% stockholder or member of such Person.For purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agreement” means this Agreement and includes all of the schedules and exhibits annexed hereto. “Allocation” has the meaning set forth in Section3.3. “Acquired Assets” has the meaning set forth in Section 2.1. “Assignment and Assumption
